UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6499



DOUGLAS CLAYTON O’NEAL,

                                               Petitioner - Appellant,

          versus


GERALDINE P. MIRO, Warden at Allendale Correc-
tional Institution; CHARLES M. CONDON, Attor-
ney General,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Chief District
Judge. (CA-98-826-2-12)


Submitted:   August 19, 1999                 Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas Clayton O’Neal, Appellant Pro Se.        Donald John Zelenka,
Chief Deputy Attorney General, Columbia,         South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Clayton O’Neal seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).    We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.     Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See O’Neal v. Miro, No. CA-98-826-2-

12 (D.S.C. Mar. 17, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




                                   2